Journal Entries: (i) May 3, 1831: indictment presented, plea of not guilty, recognizance of witnesses, defendant remanded to prison; (2) May 6, 1831: jury impaneled, defendant remanded, attendance of witnesses proved; (3) May 7, 1831: jury trial, verdict of guilty on second count, defendant remanded; (4) May 31, 1831: sentence, defendant remanded.
Papers in File (1831): (1) Indictment; (2-7) subpoenas; (8) affidavit of Samuel Satterlee; (9) verdict; (10) motion for a new trial and in arrest of judgment.
File No. 34.